First State Bank, Seagoville, Tex., and James Shaw, commissioner of banking of the state of Texas, as plaintiffs, brought this suit against O. Glenn and G. T. Sullivan, a partnership doing business as Glenn 
Sullivan, as defendants, to recover the sum of $262.32, with interest.
The suit is based upon three commercial instruments in the nature of bills of exchange and made payable to the owner of the cotton bought and signed by defendants Glenn  Sullivan.
The bills of exchange are severally numbered, 1, 2, and 3, referred to and made exhibits in the record; they are substantially the same in form except as to date and amount; they are each made payable to the order of the First State Bank of Seagoville, Texas; they are stated to be on account of bales of cotton that day sold to Glenn  Sullivan, which cotton they hold for account of the First State Bank of Seagoville, Tex., and subject to their orders, description below, value received, and charge same to account of Glenn  Sullivan. Then follow matters as to numbers, weight, and other memorandums, not important here. The several amounts of money in the instruments are $97.16, $88.70, $81.05 — totaling $266.91, for which plaintiffs sue, with interest, less a credit of $4.59.
Defendants answered by general denial, two years' statute of limitation, and plead payment.
On the one special issue submitted the jury found: The three written instruments or bills of exchange involved herein have not been paid to the First State Bank of Seagoville by defendants.
On the verdict the court entered judgment for plaintiffs in the sum of $262.32 and costs, from which defendants prosecute this appeal.
Defendants present several assignments of error, all of which we have considered, but, finding no reversible error to which our attention is called by any assignment of error, the case is affirmed.
Affirmed.